Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: The independent claims 1 and 11 contain allowable subject matter. As per claim 1, the closest prior art of record, United States Patent Application No. 20170295491 to Gehrmann teaches Systems, methods, and/or techniques for providing access network independent device provisioning of machine-to-machine (M2M) devices belonging to different M2M application domains may be disclosed. For example, a unique reference to a preliminary M2M ID module (PMI) associated with a M2M device. The M2M device with the PMI may be registered at a M2M ID provider (MIP). A M2M ID (MI) to replace the PMI may be generated using the MIP Additionally, a secure mutually authenticated communication channel may be set up with the M2M device within an application domain and/or may be provided for secure authorization of requests to the M2M device using the MI. In addition, United States Patent Application No. 20180375667 to Sovio teaches an apparatus includes a processor coupled to a memory wherein the processor and the memory are configured to provide a secure execution environment. The memory includes a shared secret value. The processor is configured to receive a certificate, wherein the certificate includes a device identifier and a digital signature. The processor validates the certificate based on the digital signature and the device identifier, recovers a cryptographic key based on the shared secret value and the device Ajitomi teaches a communication device includes a first communicator capable of communicating with a server through a first network; a second communicator capable of communicating with an operation terminal of a user through a second network; a first communication processor to execute a first process; a second communication processor to receive, through the second communicator, an issue request, use identification information of the first communication processor, a first key, and a second key paired with the first key to issue a certificate signed by the second key including the identification information of the first communication processor and the first key, sign data to be signed by using a third key to generate signed data, and transmit the signed data and the certificate through the second communicator; and an authorizing processor to acquire permission information indicating permission by the user to issue the certificate. In addition, United States Patent Application No. US 20160234628 to Rahman teaches Methods, systems, and devices may be used for assigning names and bootstrapping of security credentials for Smart Objects inside a Digital Home environment. Methods, systems, and devices for identification and security bootstrapping of a smart object within a digital home environment may include automated assignment of a device level ID and security credential for each smart object in the home using a resource directory.
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of the claim, an ecosystem approved test lab (ATL) configured to (i) test the electronic device having the integrated silicon component, the public 
Claims 2-8 and 10-14 are dependent on claim 1 and contain allowable subject matter for the same reasons stated above. In addition claims 15 is analogous to claim 1, and thus contains allowable subject matter for the same reasons stated above. Claims 16-20 are dependent on claim 11 and contain allowable subject matter for the same reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685